Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 1 of 108




                 EXHIBIT A
To:        Bob Brockman[bob_brockman@reyrey.com]
From:                 Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 2 of 108
           Stuart Yudofsky[stuart.yudofsky@gmail.com]
Sent:      Thur 5/4/2017 12:27:18 AM (UTC)
Subject:   Anosmia

Good evening, Bob:

There are dozens of potential causes of anosmia--as there are for memory loss.

If you are comfortable doing so, I suggest that you begin by meeting with me. That will help me assess the severity and
significance of your memory symptoms, as well as utilize this information to direct you to the best professional-- discipline,
person, and/or system--for assessment and, as required, care.

As you know, Bob, I am a neuropsychiatrist and have extensive hands-on experience with memory and cognitive changes.

I am available in the mornings from 9 AM until noon over the next several days, and can be available at any time over the
weekend.

Please let me know how you would like to proceed.

Warmest regards,

Stuart




On May 3, 2017, at 4:27 PM, Bob Brockman <bob_brockman@reyrey.com> wrote:


         Stuart,

         Robert and Dorothy are after me to consult with the right doctor regarding my loss of my sense of
         smell.

         They are afraid that it is an early sign of alzheimer’s or dementia.

         I am feeling good but am having increasing memory problems.

         Is there a doctor that you can recommend?

         Bob
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 3 of 108




                 EXHIBIT B
Seth Paul Lerner, M.D., FACS | BCM
                         Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 4 of 108


       !        COVID-19 Response

                Access our COVID-19 Response homepage, with more information and resources during the COVID-19
                pandemic, including what to do if you’re experiencing symptoms.



            Healthcare            Education            Research             Community       About




                             Baylor College of Medicine                Find a Person     Seth Lerner




                                                                            Seth Paul Lerner, M.D.,
                                                                            FACS

                                                                            Professor
                                                                            713-798-
                                                                            4001
                                                                              Request Clinical Appointment




           Email
           slerner@bcm.edu



           Positions
https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                         Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 5 of 108


         Professor
         Urology
         Baylor College of Medicine
         Houston, TX US
         Beth and Dave Swalm Chair in Urologic Oncology Director of Urologic Oncology Director of the
         Multidisciplinary Bladder Cancer Program



         Addresses
         Baylor College of Medicine Medical Center (Clinic)
         7200 Cambridge, Suite 10B
         Houston, TX 77030
         United States
         (713) 798-4001



         Education
         B.A. from University Of Texas At Austin
         01/1979 - Austin, TX United States

         M.D. from Baylor College Of Medicine
         01/1984 - Houston, TX United States

         Internship at Virginia Mason Hospital
         01/1985 - Seattle, Washington United States

         Residency at Virginia Mason Hospital
         06/1986 - Seattle, Washington United States
         General Surgery

         Residency at Baylor College of Medicine
         06/1990 - Houston, Texas United States
         Urology

         Fellowship at University Of Southern California
         06/1992 - Los Angeles, California United States
         Urologic Oncology

https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                         Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 6 of 108



         Certifications
         American Board of Urology



         Professional Interests
              Urologic Oncology and Reconstructive Surgery with Interest in Minimally Invasive Surgery



         Professional Statement
         Seth P. Lerner, MD, is Professor of Urology and holds the Beth and Dave Swalm Chair in Urologic
         Oncology, in the Scott Department of Urology, Baylor College of Medicine. He is Director of Urologic
         Oncology and the Multidisciplinary Bladder Cancer Program and Faculty Group Practice Medical
         Director for the Urology Clinic.


         He earned his medical degree from Baylor College of Medicine, completed a surgical internship at
         Virginia Mason Hospital in Seattle, and returned to Baylor for his residency training. He completed a
         two-year fellowship at the University of Southern California in urologic oncology and reconstructive
         surgery under Peter Jones and Don Skinner before returning to join the full-time Baylor faculty in
         1992. His clinical practice, education, and research activities are devoted to urologic oncology and
         particularly lower and upper tract urothelial cancer.


         Dr. Lerner is author of over190 peer-reviewed articles, and co-editor of a comprehensive Textbook of
         Bladder Cancer. He is the founding co-editor-in-chief of the Bladder Cancer journal. He established
         and directs the multi-disciplinary Bladder Cancer Research Program at Baylor and his research
         interests include use of selective estrogen receptor modulators for treatment of bladder cancer, gene
         therapy, integrated genomic analysis of bladder and upper urinary tract cancers, and outcomes of
         radical cystectomy and pelvic lymphadenectomy. He has 26 years experience as a clinical
         investigator for both NCI and industry funded clinical trials. He is the PI of the ongoing SWOG NCI
         Phase III trial comparing extended vs. standard pelvic lymphadenectomy at time of radical
         cystectomy. He is active in the leadership of several national bladder cancer research enterprises
         including chair of the Local Bladder Cancer committee of SWOG, founding and former co-chair of the
         NCI Bladder Cancer Task Force and current co-chair of the NCI CTEP Genitourinary Steering
         Committee, and he has co-chaired the Analysis Working Group of The Cancer Genome Atlas Project

https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                         Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 7 of 108
         for muscle invasive bladder cancer for the past 7 years. He is very active in the Bladder Cancer
         Advocacy Network (BCAN) as a member of the Board of Directors, past chair of the Bladder Cancer
         Think Tank and co-chair of the management committee of the Bladder Cancer Research Network. Dr.
         Lerner is an active member of the prestigious American Association of Genitourinary Surgeons and is
         listed routinely among “America’s Top Doctors” and “Best Doctors in America.



         Websites
         Scott Department of Urology

         Dr. Lerner's Research

         VIICTR Research Database
         BCM MyChart




         Selected Publications
              Levitt JM, Jian W, Lerner SP, Sonpavde G "A conventional preclinical schedule of cisplatin is
              more effective than a metronomic frequent bolus schedule for urothelial carcinoma.." Urol. Oncol..
              2013 February ; 31 (2): 234-40. Pubmed PMID: 21723160
              Burke JM, Lamm DL, Meng MV, Nemunaitis JJ, Stephenson JJ, Arseneau JC, Aimi J, Lerner S,
              Yeung AW, Kazarian T, Maslyar DJ, McKiernan JM "A First in Human Phase 1 Study of CG0070,
              a GM-CSF Expressing Oncolytic Adenovirus, for the Treatment of Nonmuscle Invasive Bladder
              Cancer.." J. Urol.. 2012 December ; 188 (6): 2391-7. Pubmed PMID: 23088985
              Meeks JJ, Bellmunt J, Bochner BH, Clarke NW, Daneshmand S, Galsky MD, Hahn NM, Lerner
              SP, Mason M, Powles T, Sternberg CN, Sonpavde G "A Systematic Review of Neoadjuvant and
              Adjuvant Chemotherapy for Muscle-invasive Bladder Cancer.." Eur. Urol.. 2012 September ; 62
              (3): 523-33. Pubmed PMID: 22677572
              Jian PY, Godoy G, Coburn M, Lynch G, Ro JY, Zhai QJ, Nishino M, Lerner SP "Adenocarcinoma
              following urinary diversion.." Can Urol Assoc J. 2012 April ; 6 (2): E77-80. Pubmed PMID:
              22511440
         Show 16 more selected publications



         Memberships

https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                  Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 8 of 108
         American Association of Genitourinary Surgeons
         Member

         American Urological Association
         Member

         American Association for Cancer Research
         Member

         American Association for the Advancement of Science
         Member

         American College of Surgeons
         Fellow

         American Medical Association
         Member

         American Society of Clinical Oncology
         Member

         American Society of Gene Therapy
         Member

         American Association of Clinical Urologists
         Member

         Harris County Medical Society
         Member

         International Bladder Cancer Network
         Member

         Society of Basic Urologic Research
         Member

         Société International D’Urologie
         Member

         Society of Laparoendoscopic Surgeons
         Member



https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                  Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 9 of 108
         South Central Section of the American Urological Association
         Member

         Society of University Urologists
         Member

         Southwest Oncology Group
         Member

         Texas Urological Society
         Member

         Texas Medical Association
         Member



         Skills
         Research Interests
         Bladder Cancer Collaborative Research Program: Role of estrogen receptors and the use of selective
         estrogen receptor modulators (e.g., tamoxifen) for treatment of bladder cancer; novel targeted
         therapeutics and gene therapy for treatment of non-muscle-invasive and invasive disease; outcome
         of treatments for non-muscle-invasive bladder cancer and radical cystectomy and development of
         predictive models; genomic characterization and integrated analysis of bladder and upper tract
         cancers

         Clinical Interests
         Urologic oncology and urinary tract reconstruction; management of patients with bladder, prostate,
         testis and kidney cancer; Director, Bladder Cancer Multidisciplinary Clinical Program

         Clinical Trials
         Bladder cancer; prostate cancer; kidney cancer


                                                          Log In to edit your profile




          Follow Us



https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                         Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 10 of 108




             HEALTHCARE                                                     EDUCATION

             Specialties                                                    Programs & Admissions

             MyChart Login                                                  Student & Trainee Resources

             For Patients & Visitors                                        Faculty Resources

             For Health Professionals                                       School of Medicine

             Clinical Trials                                                Graduate School of Biomedical Sciences

             Find a Physician                                               National School of Tropical Medicine

                                                                            School of Health Professions

                                                                            Tuition & Fees

                                                                            Financial Aid




             RESEARCH                                                       COMMUNITY

             Our Research                                                   Healthcare Outreach

             Core Labs                                                      Education Outreach

             Faculty Labs                                                   Global Outreach

             Research Centers                                               Community Events

             Research Offices




             ABOUT                                                          RESOURCE LINKS

             Our Campus                                                     Contact Us
             Departments                                                    Find a Person
             Academic Centers                                               Careers
             Administrative Offices                                         BCM Team Shop
             Affiliates                                                     News
             Leadership

https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Seth Paul Lerner, M.D., FACS | BCM
                         Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 11 of 108
                                                            Title IX Office
             BCM Ventures                                                   Compliance
             Giving

             Alumni




       ©1998-2020 Baylor College of Medicine® | One Baylor Plaza, Houston, Texas 77030 | (713)798-4951
       Have an edit or suggestion for this page?


                                                                                     Compliance   Privacy   Intranet




https://www.bcm.edu/people-search/seth-lerner-25263[12/3/2020 5:04:18 PM]
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 12 of 108




                 EXHIBIT C
James L Pool, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 13 of 108


       !        COVID-19 Response

                Access our COVID-19 Response homepage, with more information and resources during the COVID-19
                pandemic, including what to do if you’re experiencing symptoms.



            Healthcare           Education            Research             Community     About




                            Baylor College of Medicine               Find a Person     James Pool




                                                                           James L Pool, M.D.

                                                                           Professor
                                                                           713-798-
                                                                           5800




           Email
           jpool@bcm.edu



           Positions
https://www.bcm.edu/people-search/james-pool-28820[12/3/2020 5:05:38 PM]
James L Pool, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 14 of 108


         Professor
         Medicine-Hypertension
         Baylor College of Medicine
         Houston, TX US

         James L. Pool Presidential Endowed Chair in Clinical Pharmacology
         Baylor College of Medicine
         Houston, Texas United States



         Addresses
         Baylor Comprehensive Healthcare Clinic (Clinic)
         1977 Butler Blvd. E6.150
         Houston, TX 77030
         United States
         (713) 798-0180



         Education
         MD from University Of Oklahoma School of Medicine
         06/1972 - Oklahoma City, Oklahoma United States

         Internship at Duke University Medical Center
         01/1973 - Durham, North Carolina United States
         Internal Medicine

         Residency at Duke University Medical Center
         01/1975 - Durham, North Carolina United States
         Internal Medicine

         Fellowship at Duke University Medical Center
         01/1976 - Durham, North Carolina United States
         Endocrinology



         Certifications
https://www.bcm.edu/people-search/james-pool-28820[12/3/2020 5:05:38 PM]
James L Pool, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 15 of 108

         Internal Medicine
         American Board of Internal Medicine

         Diplomate
         American Board of Endocrinology and Metabolism

         Diplomate
         American Board of Clinical Pharmacology



         Professional Interests
              Cardiovascular Pharmacology
              Alteration of Lipid Metabolism by Antihypertensive Drugs
              Autonomic Nervous System Dysfunction



         Websites
         VIICTR Publications List

         Cardiovascular Disease Prevention Care Center




         Selected Publications
              Taylor AA, Pool JL "Clinical role of direct Renin inhibition in hypertension.." Am J Ther. 2012 May ;
              19 (3): 204-10. Pubmed PMID: 21317620
              Perlstein TS, Henry RR, Mather KJ, Rickels MR, Abate NI, Grundy SM, Mai Y, Albu JB, Marks JB,
              Pool JL, Creager MA "Effect of angiotensin receptor blockade on insulin sensitivity and endothelial
              function in abdominally obese hypertensive patients with impaired fasting glucose.." Clin. Sci..
              2012 February 1; 122 (4): 193-202. Pubmed PMID: 21861845
              Hyman DJ, Pavlik VN, Greisinger AJ, Chan W, Bayona J, Mansyur C, Simms V, Pool J "Effect of a
              physician uncertainty reduction intervention on blood pressure in uncontrolled hypertensives-a
              cluster randomized trial.." J Gen Intern Med. 2012 April ; 27 (4): 413-9. Pubmed PMID: 22033742
              Clement S, Brohan E, Sayce L, Pool J, Thornicroft G "Disability hate crime and targeted violence
              and hostility: A mental health and discrimination perspective.." J Ment Health. 2011 June ; 20 (3):


https://www.bcm.edu/people-search/james-pool-28820[12/3/2020 5:05:38 PM]
James L Pool, M.D. | BCM
                     Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 16 of 108
              219-25. Pubmed PMID: 21574788
         Show 1 more selected publications
                                                         Log In to edit your profile




          Follow Us




            HEALTHCARE                                                     EDUCATION

             Specialties                                                   Programs & Admissions

             MyChart Login                                                 Student & Trainee Resources

             For Patients & Visitors                                       Faculty Resources

             For Health Professionals                                      School of Medicine

             Clinical Trials                                               Graduate School of Biomedical Sciences

             Find a Physician                                              National School of Tropical Medicine

                                                                           School of Health Professions

                                                                           Tuition & Fees

                                                                           Financial Aid




            RESEARCH                                                       COMMUNITY

             Our Research                                                  Healthcare Outreach

             Core Labs                                                     Education Outreach

             Faculty Labs                                                  Global Outreach

             Research Centers                                              Community Events

             Research Offices




https://www.bcm.edu/people-search/james-pool-28820[12/3/2020 5:05:38 PM]
James L Pool, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 17 of 108

            ABOUT                                                          RESOURCE LINKS

             Our Campus                                                    Contact Us
             Departments                                                   Find a Person
             Academic Centers                                              Careers
             Administrative Offices                                        BCM Team Shop
             Affiliates                                                    News
             Leadership                                                    Title IX Office
             BCM Ventures                                                  Compliance
             Giving

             Alumni




       ©1998-2020 Baylor College of Medicine® | One Baylor Plaza, Houston, Texas 77030 | (713)798-4951
       Have an edit or suggestion for this page?


                                                                                       Compliance   Privacy   Intranet




https://www.bcm.edu/people-search/james-pool-28820[12/3/2020 5:05:38 PM]
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 18 of 108




                 EXHIBIT D
Joseph Jankovic, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 19 of 108


       !        COVID-19 Response

                Access our COVID-19 Response homepage, with more information and resources during the COVID-19
                pandemic, including what to do if you’re experiencing symptoms.



           Healthcare            Education             Research            Community          About




                              Baylor College of Medicine              Find a Person        Joseph Jankovic




                                                                            Joseph Jankovic, M.D.

                                                                            Professor
                                                                            713-798-
                                                                            6556
                                                                                Request Clinical Appointment




           Email
           pdcmdc@bcm.edu



           Positions
https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Joseph Jankovic, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 20 of 108


         Professor
         Neurology
         Baylor College of Medicine

         Distinguished Chair in Movement Disorders
         Baylor College of Medicine

         Director
         Parkinson's Disease Center and Movement Disorders Clinic
         Baylor College of Medicine

         Director, Centers of Excellence
         National Parkinson Foundation

         Huntington's Disease Society of America Tourette Syndrome Association

         Program Director
         Movement Disorders Fellowship
         Baylor College of Medicine



         Addresses
         Parkinson's Disease Center and Movement Disorders Clinic (Clinic)
         Baylor College of Medicine Medical Center
         7200 Cambridge St., 9th Floor, MS: BCM609
         Houston, TX 77030
         United States
         (713) 798-2273
         Neurology Site



         Education
         MD from University of Arizona College of Medicine
         06/1973 - Tucson, Arizona United States

         Internship at Baylor College of Medicine
         06/1974 - Houston, Texas United States


https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Joseph Jankovic, M.D. | BCM
                    Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 21 of 108
         Internal Medicine

         Residency at The Neurological Institute, Columbia University
         06/1977 - New York, NY United States
         Neurology



         Certifications
         American Board of Psychiatry and Neurology, Neurology



         Honors & Awards
         Past President
         International Parkinson and Movement Disorder Society (01/1994 - 01/1996)

         Honorary Member
         American Neurological Association Australian Association of Neurologists European Federation of
         Neurological Societies French Neurological Society International Parkinson and Movement Disorder
         Society

         Great Teacher Award
         National Institutes of Health

         Movement Disorders Research Award
         Sponsored by the Parkinson's Disease Foundation
         American Academy or Neurology

         Distinguished Service Award
         National Parkinson Foundation

         Guthrie Family Humanitarian Award
         Huntington’s Disease Society of America

         Lifetime Achievement Award
         Tourette Syndrome Association

         Distinguished Service Award
         Dystonia Medical Research Foundation


https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Joseph Jankovic, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 22 of 108
         Distinguished Faculty Award
         Baylor College of Medicine Alumni Association

         Fulbright and Jaworski Faculty Excellence Award
         Baylor College of Medicine

         Master Clinician Lifetime Award
         Baylor College of Medicine

         Past President
         International Neurotoxin Association (01/2015 - 12/2017)



         Professional Interests
              Neurology
              Movement Disorders
              Parkinson's Disease and related neurodegenerative disorders
              Tremors
              Dystonia
              Tics
              Tourette's syndrome
              Chorea
              Huntington's disease
              Restless leg syndrome
              Tardive dyskinesias
              Paroxysmal dyskinesias
              Ataxia



         Professional Statement
         Joseph Jankovic, M.D. is Professor of Neurology, Distinguished Chair in Movement Disorders, and
         Founder and Director of the Parkinson's Disease Center and Movement Disorders Clinic (PDCMDC),
         Department of Neurology, Baylor College of Medicine, Houston, Texas. After completing his
         Neurology training at Columbia University, New York City, he joined the faculty of Baylor College of


https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Joseph Jankovic, M.D. | BCM
                    Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 23 of 108
         Medicine in 1977. Since that time he has led clinical and research team that focuses on etiology,
         pathophysiology, and experimental therapeutics of Parkinson’s disease and related
         neurodegenerative and movement disorders such as tremors, dystonia, Tourette syndrome,
         Huntington disease, restless legs syndrome, tardive dyskinesia, and paroxysmal dyskinesias. Under
         the direction of Dr. Jankovic the PDCMDC has been recognized as "Center of Excellence" by the
         Parkinson’s Foundation, the Huntington Disease Society of America, the Tourette Association of
         America, and the Wilson Disease Association.
         Past president of the International Parkinson and Movement Disorder Society and of the International
         Neurotoxin Association, Dr. Jankovic is the recipient of many awards including the American
         Academy of Neurology Movement Disorders Research Award, First National Parkinson Foundation
         Distinguished Service Award, Huntington’s Disease Society of America Guthrie Family Humanitarian
         Award, Tourette Syndrome Association Lifetime Achievement Award, Dystonia Medical Research
         Foundation Distinguished Service Award, Benign Essential Blepharospasm Research Foundation
         Award, and Lifetime Achievement Award from the International Neurotoxin Association,
         Dr. Jankovic has published over 1,200 original articles and over 55 books, is included among “Highly
         Cited Researchers”, and has been ranked #1 expert in the world in movement disorders and in
         botulinum toxins (http://expertscape.com/).
         He has served as the principal investigator in hundreds of clinical trials and his pioneering research
         on drugs for parkinsonian disorders and hyperkinetic movement disorders has led to their approval by
         the Food and Drug Administration. Dr. Jankovic is current or past member of many scientific and
         medical advisory boards and has served on the executive scientific advisory boards of the Michael J.
         Fox Foundation for Parkinson’s Research and the National Parkinson Foundation. Dr. Jankovic has
         mentored numerous fellows and other trainees many of whom have become leaders in the field of
         neurology and movement disorders. For further information visit www.jankovic.org.



         Websites
         Parkinson's Disease Center and Movement Disorders Clinic

         In the News

         Dr. Jankovic's Bibliography

         Comprehensive list of publications and presentations
         Dr. Jankovic's Research

         VIICTR Research Database
         Download CV




https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Joseph Jankovic, M.D. | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 24 of 108

         Videos
         Joseph Jankovic, M.D. - Giving Life to Possible

         Joseph Jankovic, M.D. is board certified in psychiatry and neurology specializing in movement
         disorders and Parkinson's disease. His clinical interests include: movement disorders, Parkinson's
         disease and related neurodegenerative disorders.
                                                         Log In to edit your profile




          Follow Us




            HEALTHCARE                                                          EDUCATION

             Specialties                                                        Programs & Admissions

             MyChart Login                                                      Student & Trainee Resources

             For Patients & Visitors                                            Faculty Resources

             For Health Professionals                                           School of Medicine

             Clinical Trials                                                    Graduate School of Biomedical Sciences

             Find a Physician                                                   National School of Tropical Medicine

                                                                                School of Health Professions

                                                                                Tuition & Fees

                                                                                Financial Aid




            RESEARCH                                                            COMMUNITY

             Our Research                                                       Healthcare Outreach

             Core Labs                                                          Education Outreach



https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Joseph Jankovic, M.D. | BCM
                     Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 25 of 108
             Faculty Labs                               Global Outreach

             Research Centers                                                   Community Events

             Research Offices




            ABOUT                                                               RESOURCE LINKS

             Our Campus                                                         Contact Us
             Departments                                                        Find a Person
             Academic Centers                                                   Careers
             Administrative Offices                                             BCM Team Shop
             Affiliates                                                         News
             Leadership                                                         Title IX Office
             BCM Ventures                                                       Compliance
             Giving

             Alumni




       ©1998-2020 Baylor College of Medicine® | One Baylor Plaza, Houston, Texas 77030 | (713)798-4951
       Have an edit or suggestion for this page?


                                                                                            Compliance   Privacy   Intranet




https://www.bcm.edu/people-search/joseph-jankovic-23852[12/3/2020 5:02:12 PM]
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 26 of 108




                 EXHIBIT E
Melissa Michelle Yu, M.D., FAAN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 27 of 108


       !        COVID-19 Response

                Access our COVID-19 Response homepage, with more information and resources during the COVID-19
                pandemic, including what to do if you’re experiencing symptoms.



            Healthcare           Education            Research             Community       About




                            Baylor College of Medicine               Find a Person      Melissa Yu




                                                                           Melissa Michelle Yu, M.D.,
                                                                           FAAN

                                                                           Associate
                                                                           Professor
                                                                           713-798-
                                                                           2273
                                                                             Request Clinical Appointment




           Positions
           Associate Professor
           Neurology
           Baylor College of Medicine




https://www.bcm.edu/people-search/melissa-yu-33620[12/3/2020 5:00:32 PM]
Melissa Michelle Yu, M.D., FAAN | BCM
                   Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 28 of 108
         Associate Medical Director
         Baylor Clinic
         Neurology
         Baylor College of Medicine

         Associate Director, Clinical Operations
         Alzheimer's Disease and Memory Disorders Center
         Baylor College of Medicine
         Houston, Texas

         Faculty Senator
         Baylor College of Medicine
         Houston, Texas United States

         Physician Informaticist
         Baylor College of Medicine



         Addresses
         Baylor Neurology - Alzheimer's Disease and Memory Disorders Center (Clinic)
         7200 Cambridge St., 9th Floor
         McNair Campus
         Houston, TX 77030
         United States
         (713) 798-4734
         https://www.bcm.edu/healthcare/care-centers/neurology



         Education
         MD from Mt. Sinai School of Medicine
         05/2000 - New York City, New York United States

         Internship at St. Luke's-Roosevelt Hospital Center
         06/2001 - New York City, New York United States
         Internal Medicine

         Residency at Baylor College of Medicine
         06/2004 - Houston, Texas United States



https://www.bcm.edu/people-search/melissa-yu-33620[12/3/2020 5:00:32 PM]
Melissa Michelle Yu, M.D., FAAN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 29 of 108
         Neurology

         Graduate Certificate at Jesse H. Jones Graduate School of Management of Rice University
         03/2014 - Houston, Texas United States
         Healthcare Management

         Graduate Certificate at University of Texas, School of Biomedical Informatics
         12/2016 - Houston, Texas United States
         Healthcare Informatics



         Certifications
         Neurology
         American Board of Psychiatry and Neurology

         Clinical Informatics
         American Board of Preventive Medicine



         Professional Interests
              Memory disorders
              Healthcare Management
              Electronic Medical Records
              Process Improvement
              Quality Improvement
              Healthcare Informatics



         Memberships
         American Academy of Neurology



         Languages

https://www.bcm.edu/people-search/melissa-yu-33620[12/3/2020 5:00:32 PM]
Melissa Michelle Yu, M.D., FAAN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 30 of 108
         Spanish
                                                         Log In to edit your profile




          Follow Us




            HEALTHCARE                                                     EDUCATION

             Specialties                                                   Programs & Admissions

             MyChart Login                                                 Student & Trainee Resources

             For Patients & Visitors                                       Faculty Resources

             For Health Professionals                                      School of Medicine

             Clinical Trials                                               Graduate School of Biomedical Sciences

             Find a Physician                                              National School of Tropical Medicine

                                                                           School of Health Professions

                                                                           Tuition & Fees

                                                                           Financial Aid




            RESEARCH                                                       COMMUNITY

             Our Research                                                  Healthcare Outreach

             Core Labs                                                     Education Outreach

             Faculty Labs                                                  Global Outreach

             Research Centers                                              Community Events

             Research Offices




https://www.bcm.edu/people-search/melissa-yu-33620[12/3/2020 5:00:32 PM]
Melissa Michelle Yu, M.D., FAAN | BCM
                  Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 31 of 108
            ABOUT                                    RESOURCE LINKS

             Our Campus                                                    Contact Us
             Departments                                                   Find a Person
             Academic Centers                                              Careers
             Administrative Offices                                        BCM Team Shop
             Affiliates                                                    News
             Leadership                                                    Title IX Office
             BCM Ventures                                                  Compliance
             Giving

             Alumni




       ©1998-2020 Baylor College of Medicine® | One Baylor Plaza, Houston, Texas 77030 | (713)798-4951
       Have an edit or suggestion for this page?


                                                                                       Compliance   Privacy   Intranet




https://www.bcm.edu/people-search/melissa-yu-33620[12/3/2020 5:00:32 PM]
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 32 of 108




                 EXHIBIT F
Michele K York, Ph.D., ABPP-CN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 33 of 108


       !        COVID-19 Response

                Access our COVID-19 Response homepage, with more information and resources during the COVID-19
                pandemic, including what to do if you’re experiencing symptoms.



           Healthcare            Education            Research               Community       About




                            Baylor College of Medicine               Find a Person        Michele York




                                                                             Michele K York, Ph.D.,
                                                                             ABPP-CN

                                                                             Professor
                                                                             713-798-
                                                                             8673
                                                                               Request Clinical Appointment




           Email
           myork@bcm.edu



           Positions
https://www.bcm.edu/people-search/michele-york-33439[12/3/2020 5:02:41 PM]
Michele K York, Ph.D., ABPP-CN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 34 of 108


         Professor
         Neurology and Psychiatry and Behavioral Sciences
         Baylor College of Medicine

         Head
         Section of Neuropsychology
         Baylor College of Medicine



         Addresses
         Baylor College of Medicine Medical Center (Clinic)
         7200 Cambridge St., 9th Floor
         Houston, TX 77030
         United States
         (713) 798-8673



         Education
         Internship at Baylor College Of Medicine
         01/2000 - Houston, Texas United States
         Clinical Psychology

         PhD from Vanderbilt University
         01/1998 - Nashville, Tennessee United States

         MA from Vanderbilt University
         01/1996 - Nashville, Tennessee United States

         BA from Vanderbilt University
         01/1993 - Nashville, Tennessee United States



         Certifications
         Clinical Neuropsychology
         American Board of Professional Psychology


https://www.bcm.edu/people-search/michele-york-33439[12/3/2020 5:02:41 PM]
Michele K York, Ph.D., ABPP-CN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 35 of 108



         Honors & Awards
         Fulbright and Jaworski LLP Faculty Excellence Award for Teaching and Evaluation
         Baylor College of Medicine (01/2012)

         Fulbright and Jawroski LLP Faculty Excellence Award for Enduring Materials
         Baylor College of Medicine (09/2012)

         Norton Rose Fulbright LLP Faculty Education Award for Teaching and Evaluation
         Baylor College of Medicine (09/2018)

         Norton Rose Fulbright LLP Faculty Education Award for Enduring Materials
         Baylor College of Medicine (01/2019)

         Star Award for Clinical Excellence
         Baylor College of Medicine (01/2019)



         Websites
         VIICTR Publications List

         Neuropsychology

         In the News

         Dr. York's Bibliography

         Comprehensive list of publications and presentations
         Download CV




         Selected Publications
              Hack N, Akbar U, Thompson-Avila A, Fayad SM, Hastings EM, Moro E, et al "Impulsive and
              Compulsive Behaviors in Parkinson Study Group (PSG) Centers Performing Deep Brain
              Stimulation Surgery." J Parkinsons Dis. 2014 January 1; 4 (4): 591-8. Pubmed PMID: 25035311
              Rothlind JC, York MK, Carlson K, Luo P, Marks WJ, Jr, et al "Neuropsychological changes
              following deep brain stimulation surgery for Parkinson's disease: comparisons of treatment at



https://www.bcm.edu/people-search/michele-york-33439[12/3/2020 5:02:41 PM]
Michele K York, Ph.D., ABPP-CN | BCM
                       Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 36 of 108
              pallidal and subthalamic targets versus best medical therapy." J Neurol Neurosurg Psychiatry.
              2014 September 2; : Pubmed PMID: 25185211
              Fridley J, Adams G, Sun P, York M, Atassi F, Lai E, et al "Effect of subthalamic nucleus or globus
              pallidus interna stimulation on oculomotor function in patients with Parkinson's disease."
              Stereotact Funct Neurosurg. 2013 91 (2): 113-21. Pubmed PMID: 23343617
              Calleo J, Burrows C, Levin H, Marsh L, Lai E, York MK "Cognitive rehabilitation for executive
              dysfunction in Parkinson's disease: application and current directions.." Parkinsons Dis. 2012
              2012 : 512892. Pubmed PMID: 22135762
         Show 34 more selected publications



         Memberships
         Academy of Distinguished Educators
         Member (01/2012)

         American Academy of Neurology

         Movement Disorders Society

         International Neuropsychological Society

         Parkinson Study Group

         American Congress of Rehabilitation Medicine
         Co-Chair Elect (09/2018)


                                                         Log In to edit your profile




          Follow Us




            HEALTHCARE                                                       EDUCATION



https://www.bcm.edu/people-search/michele-york-33439[12/3/2020 5:02:41 PM]
Michele K York, Ph.D., ABPP-CN | BCM
                      Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 37 of 108
             Specialties                                 Programs & Admissions

             MyChart Login                                                   Student & Trainee Resources

             For Patients & Visitors                                         Faculty Resources

             For Health Professionals                                        School of Medicine

             Clinical Trials                                                 Graduate School of Biomedical Sciences

             Find a Physician                                                National School of Tropical Medicine

                                                                             School of Health Professions

                                                                             Tuition & Fees

                                                                             Financial Aid




            RESEARCH                                                         COMMUNITY

             Our Research                                                    Healthcare Outreach

             Core Labs                                                       Education Outreach

             Faculty Labs                                                    Global Outreach

             Research Centers                                                Community Events

             Research Offices




            ABOUT                                                            RESOURCE LINKS

             Our Campus                                                      Contact Us
             Departments                                                     Find a Person
             Academic Centers                                                Careers
             Administrative Offices                                          BCM Team Shop
             Affiliates                                                      News
             Leadership                                                      Title IX Office
             BCM Ventures                                                    Compliance
             Giving

             Alumni


https://www.bcm.edu/people-search/michele-york-33439[12/3/2020 5:02:41 PM]
Michele K York, Ph.D., ABPP-CN | BCM
                        Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 38 of 108




       ©1998-2020 Baylor College of Medicine® | One Baylor Plaza, Houston, Texas 77030 | (713)798-4951
       Have an edit or suggestion for this page?


                                                                             Compliance      Privacy     Intranet




https://www.bcm.edu/people-search/michele-york-33439[12/3/2020 5:02:41 PM]
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 39 of 108




                 (;+,%,7 G
     Case
      Case3:20-cr-00371-WHA
            3:20-cr-00371-WHADocument
                              Document64-2
                                        49-2Filed
                                              Filed
                                                  12/08/20
                                                    11/30/20Page
                                                             Page401of
                                                                     of108
                                                                        3



 1   Jason Varnado (State Bar No. 211067)              Kathryn Keneally (appearance pro hac vice)
     jvarnado@jonesday.com                             New York State Bar No. 1866250
 2   JONES DAY                                         kkeneally@jonesday.com
     717 Texas, Suite 3300                             JONES DAY
 3   Houston, TX 77002                                 250 Vesey Street
     Telephone +1-832-239-3939                         New York, NY 10281-047
 4   Facsimile +1-832-239-3600                         Telephone: +1-212-326-3939
                                                       Facsimile: +1-212-755-7306
 5   Neal J. Stephens (State Bar No. 152071)
     nstephens@jonesday.com
 6   Vincent Doctor (State Bar No. 319408)
     vdoctor@jonesday.com
 7   JONES DAY
     1755 Embarcadero Road
 8   Palo Alto, CA 94303
     Telephone: +1.650.739.3939
 9   Facsimile: +1.650.739.3900

10   Attorneys for Defendant
     ROBERT T. BROCKMAN
11
                                    UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15
     UNITED STATES OF AMERICA,                          Case No. 3.20-cr-00371-WHA
16
                       Plaintiff,                       DECLARATION OF JAMES L. POOL,
17                                                      M.D., IN SUPPORT OF ROBERT T.
              v.                                        BROCKMAN’S MOTION TO
18                                                      TRANSFER PROCEEDINGS
     ROBERT T. BROCKMAN,
19
                       Defendant.
20

21                           DECLARATION OF JAMES L. POOL, M.D.
22   I, James L. Pool, M.D., declare as follows:

23            1.    I am a Professor in the Departments of Medicine and Pharmacology and a treating

24   internal medicine physician at the Baylor College of Medicine, in Houston, Texas, where I hold

25   the James L. Pool Presidential Endowed Chair in Clinical Pharmacology.

26            2.    I make this Declaration at the request of his counsel in support of Mr. Brockman’s

27   Motion to Transfer Proceedings to the United States District Court for the Southern District of

28   Texas.
     Case
      Case3:20-cr-00371-WHA
            3:20-cr-00371-WHADocument
                              Document64-2
                                        49-2Filed
                                              Filed
                                                  12/08/20
                                                    11/30/20Page
                                                             Page412of
                                                                     of108
                                                                        3



 1          3.      Mr. Brockman was referred to me by Dr. Seth P. Lerner (Baylor College of

 2   Medicine, Department of Urology), who had previously treated Mr. Brockman for bladder cancer.

 3   I conducted a complete physical examination of Mr. Brockman on December 11, 2018. It

 4   became evident from my examination that Mr. Brockman was experiencing movement disorders

 5   and cognitive problems that are consistent with Parkinson’s disease or parkinsonism.

 6          4.      I referred Mr. Brockman to three other medical professionals: Joseph Jankovic,

 7   M.D., a neurologist and specialist in Parkinson’s disease and other movement disorders; Melissa

 8   Yu, M.D., a neurologist and specialist in Alzheimer’s Disease and other memory disorders; and

 9   Michele K. York, Ph.D., a neuropsychologist, all with Baylor College of Medicine.

10          5.      Each of these doctors provided me with reports following their examinations.

11   Their conclusions support that Mr. Brockman presented symptoms that are consistent with

12   Parkinson’s Disease, parkinsonism, Lewy body dementia, or some combination. These diagnoses

13   cannot be totally confirmed except at autopsy. None of these conditions are curable, and each

14   may result in rigid muscles, slow movements, and tremors. All are characterized by progressive

15   dementia, and in Mr. Brockman’s case, the medical reports confirm cognitive impairment, which

16   includes, but is not limited to, both short and long term memory loss.

17          6.      I examined Mr. Brockman again on October 6, 2020. At that time, I conducted

18   cognitive tests, and again referred Mr. Brockman to Dr. York for a further battery of tests. The

19   results of these examinations confirm that Mr. Brockman’s impairment is progressive.

20          7.      At this stage, Mr. Brockman may be oriented in time and place, aware of persons

21   in his company, able to engage in social conversation, and capable of functioning in familiar

22   tasks. However, Mr. Brockman’s progressive dementia impairs his cognitive ability in several

23   respects. These include short term memory limitations. In addition, his condition renders long-

24   term memory inaccessible and defective. For these reasons, I concur with the medical position

25   that Mr. Brockman cannot assist his attorneys in his defense.

26          8.      I understand that Mr. Brockman’s counsel will make a motion for a hearing to

27   determine that Mr. Brockman cannot assist in his defense, and that this motion will be supported

28   by the medical reports and letters previously provided to them by me, Dr. Jankovic, Dr. Yu, and

                                                   -2-
                                                                     Decl. of James L. Pool, M.D. in Support of Mot. to
                                                                             Transfer Proceedings 3:20-cr-00371-WHA
     Case
      Case3:20-cr-00371-WHA
            3:20-cr-00371-WHADocument
                              Document64-2
                                        49-2Filed
                                              Filed
                                                  12/08/20
                                                    11/30/20Page
                                                             Page423of
                                                                     of108
                                                                        3



 1   Dr. York. I also understand that counsel will want to present testimony from each of us to

 2   explain how we reached our conclusions. We are all based in Houston. Under ordinary

 3   circumstances, it would be difficult for us to be present for a hearing in San Francisco, where this

 4   court is located. Under the current circumstances of the COVID-19 pandemic, we would be

 5   confronted with the increased risk of exposure at a time when the Centers for Disease Control and

 6   Prevention and other medical advisors are counseling against travel, the potential need to

 7   quarantine before and after travel, and the detrimental impact any absence or illness may have on

 8   our other patients.

 9          9.      It is also not medically advisable for Mr. Brockman to travel to San Francisco for a

10   hearing or for trial. Mr. Brockman is 79 years old and suffers from underlying medical

11   conditions that put him at increased risk for severe illness if he were to contract COVID-19.

12          10.     Additionally, requiring Mr. Brockman to face legal proceedings in a location

13   distant from his home will be disorienting in a manner that could accelerate the deterioration of

14   his mental condition. Unfamiliar environments, stimulating surroundings, and changes in routine

15   would be especially stressful for a person with Mr. Brockman’s diminished capacity, creating a

16   risk to his existing cardiac condition, and could exacerbate the overall progression of his

17   symptoms.

18          11.     Based on the foregoing, I respectfully submit this Declaration in support of Mr.

19   Brockman’s Motion to Transfer Proceedings to the United States District Court for the Southern

20   District of Texas.

21          12.     I declare under penalty of perjury that the foregoing is true and correct.

22

23   Executed in Houston, Texas on November 25, 2020.

24

25

26
                                                           James L. Pool, M.D.
27

28

                                                    -3-
                                                                      Decl. of James L. Pool, M.D. in Support of Mot. to
                                                                              Transfer Proceedings 3:20-cr-00371-WHA
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 43 of 108




                 EXHIBIT H
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 44 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 45 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 46 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 47 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 48 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 49 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 50 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 51 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 52 of 108




                 (;+,%,7 I
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 53 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 54 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 55 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 56 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 57 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 58 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 59 of 108




                EXHIBIT J
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 60 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 61 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 62 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 63 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 64 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 65 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 66 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 67 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 68 of 108




                 EXHIBIT K
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 69 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 70 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 71 of 108




                 EXHIBIT L
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 72 of 108




James L. Pool, M.D.
Professor, Departments of Medicine and Pharmacology
Baylor Comprehensive Healthcare Clinic
Jamail Specialty Care Center
1977 Butler Blvd - 6th Floor, Suite E6.150
Houston, TX 77030--4101
Tel 713-798-0180 • Fax 713-798-0174
E-mail address: jpool@bcm.edu


January 14, 2020

Kathryn Keneally
Jones Day
250 Vesey Street
New Yark, NY 10281

Re: Robert Theron Brockman




Dear Ms. Keneally:

I have been asked to provide this letter by counsel for Robert T. Brockman.
understand that this letter will be included by counsel as part of a submission to the U.S.
Department of Justice on the issue of Mr. Brockman's cognitive impairment.

I am a Professor in the Departments of Medicine and Pharmacology and a treating
internal medicine physician at the Baylor College of Medicine (BCM), where I hold the
James L. Pool Presidential Endowed Chair in Clinical Pharmacology.

I conducted a complete physical examination of Mr. Brockman on December 11, 2018.
Mr. Brockman was referred to me by Dr. Seth P. Lerner (BCM Department of Urology)
who has been treating Mr. Brockman in connection with an incidence of urinary bladder
cancer several years earlier.

As part of my examination of Mr. Brockman, I also met with his wife, Dorothy Brockman,
and their adult son, Robert Brockman. It became evident from my examination and from
our discussions that Mr. Brockman has experiencing cognitive problems that have been
noticeable for approximately three years. For this reason, Mr. Brockman was referred to
Joseph Jankovic, M.D., a BCM neurologist and specialist in Parkinson's Disease and
other movement disorders, Melissa Yu, M.D., a BCM neurologist and specialist in
Alzheimer's Disease and other memory disorders, and Michele K. York, Ph.D., a BCM
neuropsychologist and specialist is memory disorders, all with Baylor Medical College.

Each of these doctors provided me with reports following their examinations. Dr.
Jankovic examined Mr. Brockman in January 2019.         He conducted a physical
examination, and concluded that Mr. Brockman presents symptoms that are consistent
with Parkinson's Disease (or Vascular Parkinsonism).       Dr. York conducted a
neuropsychological evaluation of Mr. Brockman on March 1, 2019, which Dr. Yu relied
on during her examination of Mr. Brockman on March 20, 2019, and in her subsequent
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 73 of 108

Re: Robert Theron Brockman (DOB                                                     Page2
Letter to               •       14, 2020

diagnosis. Dr. York and Dr. Yu concluded that Mr. Brockman's movements are
consistent with Parkinson's Disease (or Vascular Parkinsonism). They also concluded
his ongoing cognitive impairment is consistent with Lewy Body Dementia. These
diagnoses cannot be totally confirmed except at autopsy of the brain after the death of
the patient.

Parkinson's Disease (or Vascular Parkinsonism) and Lewy Body Dementia may each
cause cognitive impairment and dementia. In Mr. Brockman's case, his recent
neurological tests show mild to moderate dementia. In contrast to severe dementia,
which will manifest as an inability of an individual to know where he is, what he is doing,
or with whom he may be speaking, a person with mild to moderate dementia has some
recognition of what is going on around him, and may function at a level at which he can
cover-up his limitations. In a case such as Mr. Brockman, where an individual had
superior, pre-morbid intelligence and functioned at a high level prior to the onset of
dementia, he may be able to cover-up his limitations in social and business settings. In
Mr. Brockman's case in particular, it became clear from my discussions with his wife and
son that he has had a long-standing, excellent support network that enables him to
appear to be continuing in his routine activities.

At this stage, Mr. Brockman has undeniable short-term memory limitations. Quite
simply, if information is presented to him, he will be unable to comprehend what is being
asked of him and to respond appropriately. In addition, his ability to report on past
events may be distorted by the high risk of confabulation. When a person has dementia,
his memory function will attempt to fill in gaps to enable him to respond to questions or
to report on past events. While the story may sound logical, it will not be based on fact
or accurate memory. The speaker will believe the story to be true, but is not. In
essence, for a person such as Mr. Brockman, dementia will render long-term memory
inaccessible and defective. Even if he can remember past events, he cannot accurately
relate them to the question that he is being asked in the present or assimilate the
information to report it accurately. If he can compose a response at all, it will likely be
the product of such confabulation, rather than genuine memory.

For these reasons, I concur with the medical position that Mr. Brockman cannot assist
his attorneys in his defense, if criminal charges were to be brought against him.


Sincerely,   ~/7       11
             /X.   ~ 11,t,/J
 ames L. Pool, M.D.
 rofessor of Medicine and Pharmacology
Baylor College of Medicine, Houston, TX
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 74 of 108




                 EXHIBIT M
      Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 75 of 108
                                       Joseph Jankovic, MD
                   Professor of Neurology, Distinguished Chair in Movement Disorders
                   Director, Parkinson’s Disease Center and Movement Disorders Clinic
                        Director, Center of Excellence for Parkinson’s Foundation
                                   and Tourette Association of America
                    Parkinson's Disease Center and Movement Disorders Clinic
                         7200 Cambridge Street, 9th Floor, Suite 9A ▪ Houston, Texas 77030
                            713-798-2273 phone ▪ 713-798-6808 fax ▪ www.jankovic.org




January 14, 2020

Kathryn Keneally
Jones Day
250 Vesey Street
New York, NY 10281

Re:    Robert Theron Brockman

Dear Ms. Keneally:

You have asked me to provide this letter for inclusion in a presentation that you plan to
make to the U.S. Department of Justice on the issue of Robert Theron Brockman’s
cognitive impairment. You have let me know that you have reviewed the report that I
prepared with regard to my examination of Mr. Brockman dated January 30, 2019, and
that you will also be providing that report to the Department of Justice.
Specifically, I understand that you are asking whether Mr. Brockman can assist you in
preparing a legal defense. It is my view that his cognitive impairment will prevent him
from doing so.
My report discusses my diagnosis of Parkinson’s disease or vascular parkinsonism.
Based on my examination, and my understanding of subsequent examinations
conducted by Dr. Melissa Yu and Dr. Michele York, I concur that Mr. Brockman has
dementia.
Dr. Yu and Dr. York report that Mr. Brockman’s symptoms support a diagnosis of Lewy
body dementia. While I understand their reasoning, during my examination Mr.
Brockman denied experiencing hallucinations, which are a hallmark indicator of Lewy
body dementia. Notably there is no test that can be administered prior to autopsy that
can confirm a diagnosis of either Parkinson’s disease or Lewy body dementia.
It is characteristic that a person with dementia, such as Mr. Brockman, will be unable to
recall information that is needed to respond accurately when asked questions. As a
result of Mr. Brockman’s cognitive impairment, he has trouble accessing information
and making connections between questions that he is being asked and his recollection
of events. It is a characteristic of this dementia that Mr. Brockman may engage in
confabulation, in which the brain will attempt to fill in missing information, causing him to
sometimes make up stories or provide information about something that has not
occurred. Confabulation differs from prevarication or lying. Confabulation is a symptom
of cognitive impairment, and is not voluntary. A cognitively impaired person who
     Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 76 of 108




engages in confabulation will believe that he is reporting truthfully. A person with Mr.
Brockman’s cognitive impairment may appear to be engaged in a normal discussion,
but any information that he may provide may be partial and not complete or accurate.
In summary, Mr. Brockman’s dementia leaves him unable to provide accurate
information about past events.
Sincerely,




Joseph Jankovic, MD
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 77 of 108




                 EXHIBIT N
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 78 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 79 of 108




                 EXHIBIT O
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 80 of 108
                                                                                            Michele K. York, PhD, ABPP-CN
                                                                                         Board Certified Clinical Neuropsychologist
                                                                                                                Associate Professor
                                                                                                     Department of Neurology


                     CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION
Patient Name:                 Robert Brockman
Date of Birth (Age):                      (78 yr.)
Date(s) of Evaluation:        12/03/2019
Evaluation Location:          BCM Medical Center, McNair Campus, 9th Floor
Referred by:                  James Pool, MD
Referral Question:            Independent Neuropsychological Examination

BACKGROUND AND REFERRAL INFORMATION
Mr. Brockman is a 78 year-old, right-hand dominant, Caucasian male with a two to three-year history of short-
term memory loss. The neuropsychological evaluation of his current cognitive, behavioral, and emotional
functioning was conducted by request by Kathy Keneally, Partner, Jones Day (New York). The following
information was obtained during an interview with Mr. Brockman and his wife, his previous clinical
neuropsychological evaluation conducted on 03/01/2019 and limited review of medical records.

Declarations: A forensic evaluation differs from a clinical evaluation in that there is no traditional doctor-patient
relationship between the psychologist and the person being evaluated. The purpose of the evaluation is to assist
Ms. Keneally in defense for Mr. Brockman’s legal tax case; therefore, establishing a treatment relationship would
create a potential conflict between the psychologist’s role as an objective evaluator versus an advocate for the
patient. Consequently, it is important that a retained expert avoid the role of treatment provider. This standard
is mandate by the laws of the State of Texas (Texas Administrative code) as well as the Code of Ethics of the
American Psychological Association (2010), and it represents the official position of the National Academy of
Neuropsychology (Bush, 2005).

Dr. York was retained for a neuropsychological evaluation by Kathy Keneally of Jones Day. As explained above,
she is excluded from providing any direct treatment to Mr. Brockman. Consequently, Dr. York’s role was
necessarily restricted to that of a forensic consultant rather than a treating doctor in this context. Mr. Brockman
was informed of these conditions and consented to the evaluation and to his ability to understand these
limitations.

Opinions reached in this report are based on direct interview and results of my neuropsychological evaluation and
a review of his provided medical records to clarify the timeline of her medical procedures and hospitalizations.
These opinions are based on current neuropsychological assessment techniques and research. Opinions are based
upon reasonable neuropsychological probability and are subject to modification based on provision of additional
information. The data from this evaluation is contained in Dr. York’s confidential files.

Previous Neuropsychological Assessment: Mr. Brockman underwent a clinical neuropsychological evaluation
with Dr. York on 03/01/2019. His general intellectual functioning (WAIS-IV FSIQ=87) fell within the low average
range, which was a decline from his estimated premorbid intellectual functioning in the above average range. His
MoCA was 19/30 (total), 6/6 (orientation), and 2/5 (short-term recall), which was significantly below expectation.
Mr. Brockman demonstrated borderline impaired to deficient performances on measures of sustained
attention/concentration, learning and recall of prose material and a word list, learning and recall of visual material,
semantic fluency, executive functions (set shifting, inhibition, working memory, and problem solving), and
visuoconstruction. Praxis was impaired for intransitive praxis tasks. These impaired performances were found


                    7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                  Neuropsychology@bcm.edu
                                                           Page 1 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 81 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                               Associate Professor
                                                                                                    Department of Neurology


within the low average to average ranges on measures of basic attention, fund of information, verbal and visual
abstract reasoning, verbal fluency and naming, This pattern of neuropsychological performance indicated a
dementia of mild to moderate severity characterized by deficits in the areas of visuospatial functioning, verbal
and nonverbal episodic memory, and executive functioning, with mild functional declines. Self-report of
depression was within normal limits (GDS=8). Self-care ADLs (PSMS) were 7/30 and instrumental ADLs were 9/31.
The NPI-Q (severity=8; distress=11) indicated problems with agitation, anxiety, apathy, irritability, nighttime
behaviors, changes in appetite, and depression for an overall minimal level of familial distress, with the exception
of his depression and agitation which produced moderate familial distress. He demonstrated movements that
were consistent with a parkinsonism disorder. These abnormal movements taken together with his current
diagnosis of dementia, and REM Behavior Disorder, his pattern of cognitive impairments was reported as
consistent with Dementia with Lewy Bodies (DLB).

Current Concerns and General Condition: Mr. Brockman and his spouse participated in the clinical interview. Mr.
Brockman reported that his balance has declined over the past year. He has been using a balance board at the
Houstonian but is not making any progress. He denied any falls.

On direct inquiry, he reported that his tax issues are about a small company that he sold to a family trust in 1981.
He noted that the government is “mad at him” but “they don’t say why,” and they want to “confiscate the trust.”
He said the government is information gathering and talking to people he used to work with. He is concerned
that the company will be “ruined” and this will affect the people who work there. He noted that he is starting to
think about who will run the company. He reported that he thinks he can continue to be the chairman.

Mrs. Brockman described that her husband’s cognition fluctuates on a daily basis from minute to minute. She
described that he has “blank times” that he appears more confused. His wife noted that he was having difficulties
at work and she had to help him type all of his employee performance reviews. She reported that he has increased
initiation problems. He reported that he does not go into the office as much as he did in March 2019. He noted
that it takes him longer to process information at work. His wife described that he sits at work for many, but he
does not accomplish his tasks described. His short-term memory has continued to decline, and he is repeating
himself more often. He is unable to recall details from his daily activities even later in the day. His procedural
memory has also declined as he has forgotten how to tie a tie or to use a remote control for their television. She
noted that he does not recall the code to unlock his telephone. He has difficulties completing tasks. His wife drives
him to the office. She noted that he has declines in his spelling ability particularly while typing. He is unable to
multi-task.

Emotional Functioning: Mr. Brockman reported that he began taking Wellbutrin which has improved his mood,
but he continues to feel “slightly depressed.” He noted that his diagnosis brings him “more down than before.”
He noted that he has realized that “all of sudden I am old.” He denied heightened general anxiety, personality or
behavioral changes, suicidal ideation, and auditory hallucinations. Sleep was described as adequate but he is
harder to wake up. He is more violently acting out his dreams and has been kicking. He takes trazadone to aid
his sleep. He has decreased appetite and has lost 20lbs over the past several months. His wife reported that he
began to act out his dreams at least three years ago. He reported that he has floaters in his visual fields. He
continued to deny visual hallucinations. It is noted that he had a previous visual illusion described below and a
visual hallucination of a bug on the testing room floor that was not present to either the examiner or his wife
during his evaluation in March 2019.




                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 2 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 82 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                               Associate Professor
                                                                                                    Department of Neurology


Previous Cognitive Complaints: Mr. Brockman reported declines in his short-term memory over the past 2 to 3
years. He and his wife reported that he is repeating himself, losing possessions, losing his train of thought and is
more tangential. He forgets names of new individual and of familiar locations. He also finds it more difficult to
complete tasks. His wife noted that he is clumsy getting out of the car and has hit curbs while driving and parking.
He has increased difficulties with following directions. His wife noted spelling changes and mild stuttering in his
speech. His speech is slowed and he has slowed response latencies. His decision making is also slowed, and he
has difficulties multi-tasking.

Medical History: Medical history is remarkable for hypothyroidism, atrial fibrillation, bladder cancer with
recurrence, hypercholesteremia, glaucoma (mild), erectile dysfunction, tremor, micrographia, and back problems.
He has plantar fasciitis, which reduces his exercise ability. He reported that he was hospitalized for a prostate
infection and pericarditis four years ago. He reported an episode of vision changes in which he saw a bar of color
on a spectrum that was moving. He noted he had this visual illusion for 20 minutes and then it went away. He
was told that he might have had a visual headache. He began taking levodopa in February 2019. His wife noted
a mild motor improvement when he first started on the medication, but when the medication was increased, he
had increasing clumsiness. Surgical history is notable for tonsillectomy, cataract surgery, and excision of a
melanoma. He reported that when he was in the sixth grade he was hit on the top of the head with a hammer
and may have suffered a concussion. He did not lose consciousness. Familial medical history is unremarkable for
movement disorders or dementia. Psychiatric history is notable for depression. Mr. Brockman denied current
use of tobacco or illicit drugs or a remote history of substance misuse/abuse. He quit drinking alcohol two to
three years ago secondary to his atrial fibrillation. He denied a history of seizures, TIA/stroke, or migraines.

Medications: Wellbutrin 100mg tid, trazodone 50mg at night, Synthyroid .75mg, Eliquis 2.5mg bid, aspirin,
carbidopa/levodopa25/100mg 2 tablets tid, stool softener, Exelon 2 patches. He noted that he also takes a
regimen of vitamins and supplements.

Social History: Mr. Brockman has been married for 50 years, and they have one son. He currently lives with his
spouse in their private residence. He earned a BA in Business and attended graduate school for one year in
Marketing at The University of Florida. He reported that he was a good student. He is Chairman and CEO of
Reynolds and Reynolds Company.

REVIEW OF LIMITED MEDICAL RECORDS
Dr. Joseph Jankovic Evaluation: Mr. Brockman was evaluated by Dr. Joseph Jankovic on March 13, 2019 for his
movement disorder. He was diagnosed with postural instability gait disorder subtype (PIGD) of parkinsonism. Dr.
Jankovic noted that because Mr. Brockman denied hallucinations and cognitive fluctuations that he does not meet
criteria for DLB; however, he acknowledged that he meets criteria for dementia. Mr. Brockman noted that he was
worse physically and mentally despite taking levodopa, with a “zombie-like effect” as described by his wife.

Dr. Melissa Yu Evaluation: Mr. Brockman was evaluated by Dr. Melissa Yu on March 20, 2019 for his memory loss.
Memory loss was dated to November 2017 in a medical chart note. Dr. Yu medical note stated that a DATSCAN
was performed showing significant loss of dopaminergic signal, and he was started on Sinemet and the Exelon
patch on 3/13/2019. Anosmia was reported for 10 years. Memory, word finding, and slowed processing speed
were reported by his wife and son. His son noted that his father’s cognitive ability fluctuates, with episodes of
“blankness” associated with less interaction alternating with improved cognition. His son also noted cognitive
fluctuations in his father’s decision making abilities with good and bad days. It was noted that his son has him


                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 3 of 8
              Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 83 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                                   Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                                         Board Certified Clinical Neuropsychologist
                                                                                                                                Associate Professor
                                                                                                                       Department of Neurology


practice clock drawing to test his functioning. Dr. Yu’s differential diagnoses included Dementia with Lewy Bodies
or Parkinson’s Disease Dementia. It was noted that the time course and fluctuations in cognition were more
suggestive of DLB.

BEHAVIORAL OBSERVATIONS:          Mr. Brockman was tested during a single session as an outpatient. He arrived on
time and was accompanied by his spouse who participated in the clinical interview. General appearance was neat
and clean. The patient exhibited slowed motor behavior and gait and a mild tremor which was notable on
drawings but did not interfere with his performances. He evidenced slowed response latencies. His mood was
pleasant, but his affect was flat. Eye movements were normal. Vision (with corrective lenses) and hearing were
adequate for the testing session. Conversational speech was coherent but was tangential in conversational
speech. There was no evidence of paraphasias. His cognition tended to fluctuate throughout the testing session.
He appeared to be confused at times even in the middle of tasks that he originally was completing accurately. He
showed mildly decreased ability to follow directions, and he occasionally needed repetition of directions and lost
place during set task. He exhibited cooperative test-taking behavior. His attitude towards the examiner was
appropriate and friendly. He tended to minimize his cognitive impairments. He passed several embedded and
stand-alone measures of performance validity; therefore, the following results are thought to be an accurate
estimation of his current cognitive abilities.

MEASURES ADMINISTERED
Montréal Cognitive Assessment (MoCA); Caregiver Neuropsychiatric Inventory (NPI-Q); Clock Drawing Test;
Controlled Oral Word Association Test (COWAT version: FAS); General Anxiety Disorder 7-item Scale; Geriatric
Depression Scale; Hopkins Verbal Learning Test-Revised (HVLT-R); Neuropsychological Assessment Battery (NAB
subtests: Daily Living Memory-Delayed, Daily Living Memory-Immediate, Daily Living Memory-Recognition,
Naming, Numbers and Letters, and Visual Discrimination); Praxis Examination; Rey Complex Figure Test-Meyers
Version; Semantic Verbal Fluency Test; Stroop Color-Word Interference Test (Stroop subtests: Color, Color-Word,
and Word); Trail Making Test (TMT subtest: Trails A); Verbal Series Attention Test (VSAT); Wechsler Adult
Intelligence Scale-IV (WAIS-IV subtests: Arithmetic, Coding, Digit Span, Information, Similarities, and Visual
Puzzles); Wechsler Memory Scale-4th Edition (WMS-IV subtests: Logical Memory II-Older Adult, Logical Memory
I-Older Adult, Logical Memory Recognition-Older Adult, Visual Reproduction I, Visual Reproduction II, and Visual
Reproduction Recognition); Wide Range Achievement Test (WRAT-4 subtest: Math Computation); Wisconsin Card
Sorting Test (WCST); Instrumental Activities of Daily Living Scale (IADLS); Lawton and Brody Physical Self-
Maintenance Scale (PSMS). Clinical Interview with patient and his spouse.

Mr. Brockman did not complete the Trail Making Test (TMT subtest: Trails B) measure as he was unable to
comprehend task instructions and maintain task set independently. Informant questionnaires were completed
by the patient's spouse.

NEUROPSYCHOLOGICAL FINDINGS
The following clinical descriptors identify performance with the range of Standard Scores (average=100, standard deviation=15) indicated in parentheses:
Very Superior (>130), Superior (120-129), High Average (110-119), Average, (90-109), Low Average (80-89), Borderline (70-79), and Deficient (<69). For
diagnostic purposes, a cognitive deficit is considered a performance score that is >1.5 standard deviations away from the mean in the direction of poor
performance compared to the reference group for that measure (i.e., Z-score) based on peers of similar age, gender, and education background as
appropriate. This criterion is equivalent to a Standard Score <78, T-score <35, or a Scaled Score of <5).


Mental Status: Evaluation of Mr. Brockman's general mental status on the MoCA revealed a score of 19/30, which
is moderately below expectation. He was fully oriented (6/6). He demonstrated difficulties with set shifting,


                         7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                       Neuropsychology@bcm.edu
                                                                Page 4 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 84 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                               Associate Professor
                                                                                                    Department of Neurology


visuospatial construction, sustained attention, repeating one sentence, serial subtractions, and with verbal
fluency. He did not recall any words (0/5) and was not aided by category cueing. He was aided by multiple choice
cueing for 4/5 words.

Intellectual: Mr. Brockman was administered subtests from a measure of general intellectual functioning (WAIS-
IV) and obtained scores ranging from low average to high average yielding a pro-rated Full Scale IQ estimate of
96, which is in the average range.

Attention/Concentration: Attention and mental tracking for overlearned verbal sequences was deficient for
speed and for accuracy. Immediate auditory attention span for digits was average with 6 digits forward, 4 digits
backward, and 5 digits when re-ordering them in ascending sequence. Speed of single word reading and speed of
color naming were deficient. Mental processing speed for manual code transcription was low average.
Performance on a simple visual-motor sequencing task requiring scanning and mental tracking was deficient with
0 errors. Written math computation revealed a 5.6 grade equivalent. It is noted that he was unable to perform
simple addition, multiplication and division arithmetic problems (e.g., 3X4=7, 14/3).

Executive: Mr. Brockman's ability to inhibit a dominant verbal response in the face of incongruent visual stimuli
was borderline impaired. His abstract verbal reasoning was average. Working memory to perform mental
arithmetic was average. Performance on a complex visual-motor sequencing task requiring scanning, tracking,
and set-shifting was impaired and the task was discontinued as he was unable to comprehend the task instructions
and he was unable to set shift independently. Performance on a novel task of problem-solving and hypothesis
testing fell in the low average range (11-16th percentile) with 1 correct category achieved by the end of the task.
He made numerous “Other” responses that did not match to any of the 3 possible correct categories. He lost set
one time and had to be reminded of the instructions after each card so that he would not match to the wrong set
of cards. His performance fluctuated during this task.

Memory: Recall of culturally-based general knowledge was high average. Immediate recall of verbally presented
contextual material was average (SS=8). Delayed recall of the stories was low average (SS=7). Retention of initially
learned material was 50.0%. Recognition memory was average (16/23). Incremental learning for a semantically-
categorized word list across 3 trials was deficient (1, 4, and 4 words per trial), and delayed recall was in the
deficient range with 25.0% retention which falls within the deficient range. On recognition memory assessment,
10/12 target words were correctly identified, 3 false positive errors were committed, with discrimination accuracy
in the borderline impaired range.

Immediate recall of basic geometric figures was borderline impaired (SS=4). Delayed recall of the designs was
deficient (SS=2). Retention of the initially learned material was 0.0%. Recognition memory was average (2/7).

Language: Lexical fluency was borderline impaired with between 5 to 8 words per trial. Semantic fluency was
low average with 14 exemplars generated. Confrontation naming of pictured objects was average (NAB Form 1;
29/31). He made an error of transitive limb praxis which was improved with imitation

Visual-Perceptual: His drawing of a complex geometric design scored in the low average range. He demonstrated
a mild tremor but it did not interfere with his drawing ability. He maintained the overall gestalt but he distorted
or omitted several of the internal details. His spatial reasoning ability to mentally arrange puzzle pieces was low
average. Visuoconceptual ability to draw a clock was within normal limits to command (CDT=10/10) and impaired



                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 5 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 85 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                               Associate Professor
                                                                                                    Department of Neurology


when copying a model (CDT=8/10). He drew the clock face and began placing the numbers accurately but then
the numbers ended in the middle of the clock face. He placed the hands accurately to where he drew the numbers.

    Examples of visuospatial performances highlighting Mr. Brockman’s fluctuating cognitive functioning.

                                    Rey Complex Figure Test – Copy of a Design




                03/01/2019                                                                12/03/2019

                                                     Clock Drawing




                03/01/2019                                                                12/03/2019


Mood / Personality: On a self-report measure of anxiety, his responses fell in the minimal range (GAD-7=4/21).
On a face valid measure used to assess cognitive, emotional and physical symptoms of depression, Mr. Brockman
endorsed the following, suggestive of probable depression (GDS=19): presently unsatisfied with life, terminating
activities and/or lack of interest, lack of hope regarding the future, ruminating thoughts, feeling as though
something negative is going to occur, unhappiness, helplessness, preferring to stay home, worry about the future,
declines in memory, downhearted and blue, lack of excitement for life, difficulty beginning new projects, poor
energy, hopelessness, difficulties with concentration, difficulties with decision making, and general declines in
thinking skills.

Activities of Daily Living: His spouse served as the informant completing a questionnaire regarding the patient's
ability to complete basic and instrumental activities of daily living. Mr. Brockman reportedly has difficulties with
self-care ADLs (PSMS=7/30). It was noted that he is constipated and goes to the restroom every half hour; he
eats, dresses, grooms, and bathes very slowly. He requires assistance with ambulation. He requires assistance
with instrumental activities of daily living (IADLs=14/31) including telephone use, shopping, food preparation,


                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 6 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 86 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                               Associate Professor
                                                                                                    Department of Neurology


transportation, and finances. His wife noted that he seldom uses his phone. He fluctuates in his ability to handle
money even with day-to-day expenses. She has to remind him to take his medications, and if she does not then
she notices that he has forgotten to take doses.

Neurobehavioral: The patient's spouse completed an inventory assessing for the presence of neurobehavioral
symptoms commonly associated with dementia, reportedly observing mild problems with disinhibition and motor
disturbance and moderate problems with agitation, depression, apathy, irritability, nighttime behaviors, and
changes in appetite (NPI-Q severity=12; distress=25) which produce an overall moderate to extreme level of
familial distress.

SUMMARY AND IMPRESSION
Mr. Brockman is a 78 year-old, right-hand dominant, Caucasian male who underwent an independent
neuropsychological evaluation as a component of a forensic evaluation. The factual matters stated in this report
are, as far as I know, true, and the opinions in the report are genuinely held by me and the report contains
reference to all matters I consider significant.

It is this examiner’s opinion based on the testing conducted and behavioral observations that Mr. Brockman was
putting forth full effort and was not exaggerating or embellishing the nature and extent of his cognitive
impairment. It is noted that neuropsychological tests were chosen to best assess Mr. Brockman’s cognitive
abilities. The testing environment was optimal and the following results are considered a valid estimate of his
current neuropsychological and emotional status.

Mr. Brockman currently operates in the average range of general intellectual functioning (WAIS-IV FSIQ=96),
which is a significant decline from his estimated premorbid intellectual functioning in the high average range
(TOPF=114, from March 2019 evaluation). His MoCA was 19/30 (total), 6/6 (orientation), and 0/5 (short-term
recall), which is moderately impaired. Self-care ADLs (PSMS) were 7/30 and instrumental ADLs were 14/30, and
his wife indicated a significant decline in his functional ability.

Self-report of depression was elevated (GDS=19), but he did not endorse elevated levels of anxiety (GAD-7=4).
The NPI-Q completed by his wife (severity=12; distress=25) indicated problems with disinhibition, motor
disturbance, agitation, depression, apathy, irritability, nighttime behaviors, and changes in appetite for an overall
moderate to extreme level of familial distress.

Mr. Brockman demonstrated borderline impaired to deficient performances on measures of oral and written
processing speed, executive functions (including working memory, problem solving, inhibition, set shifting, and
verbal fluency), learning and recall of a word list, learning and recall of visual material, and basic visuospatial
functioning. His intellectual functioning subtest scores remained within the broadly average range (low average
to high average). It is noted that his verbal memory was aided by context with average learning of a story, but he
only retained 50% of the material he originally learned after a brief delay (low average). His written arithmetic
performance was a 5.6 grade equivalent with difficulties noted in performing basic addition, multiplication and
division problems. His basic attention and language (naming and semantic fluency) performances were average.




                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 7 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 87 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                               Associate Professor
                                                                                                    Department of Neurology


Comparison with prior results obtained on 03/01/2019 revealed the following pattern of interim changes:

Declines were found in the areas of:
   • Verbal fluency (low average to borderline impaired)
   • Graphomotor sequencing (borderline impaired to deficient)
   • Learning of a word list (borderline impaired to deficient)
   • Decreased functional abilities

Improvements were found in the areas of:
   • Sequencing of digits (deficient to average)
   • Learning and recall of contextual information (deficient to average and low average with only 50%
       retention)
   • Clock drawing (impairments remain)
   • Visuospatial construction of a complex figure

It is noted that Mr. Brockman’s cognition fluctuated significantly throughout the evaluation. He demonstrated
improvements on a few measures; however, during several tasks, he became more confused and demonstrated
a blank stare expression. These fluctuations were more apparent during this evaluation as compared to his
previous evaluation in March 2019. Mr. Brockman’s pattern of neuropsychological performance indicates a
dementia of mild to moderate severity characterized by deficits in the areas of verbal and nonverbal episodic
memory, processing speed, executive functioning, and visuospatial functioning with significant functional
declines. Mr. Brockman’s current cognitive pattern and his parkinsonism, taken together with his dementia at the
time of diagnosis of his movement disorder, cognitive fluctuations, and REM Behavior Disorder are consistent with
a diagnosis of Dementia with Lewy Bodies (DLB). Visual hallucinations are a hallmark of DLB; however, up to 30%
of patients with DLB do not demonstrate visual hallucinations particularly at the early stages of the disorder. Mr.
Brockman reported a previous visual illusion and a mild visual hallucination was present during neuropsychological
testing in March 2019, which further supports this diagnosis. His dementia falls under the diagnostic category of
Lewy Body Dementias.

Based on the current cognitive findings, his diagnosis of dementia, and the breadth and severity of his cognitive
impairments and fluctuations, it is my opinion that Mr. Brockman is unable to participate and aid in his own
defense. He is unable to recall and demonstrate a thorough understanding of the relevant elements of the issues
surrounding the case and manipulate this information in a logical manner that will allow him to make comparisons
and weigh his options.




____________________________________
Michele K. York, PhD, ABPP-CN
Board Certified Clinical Neuropsychologist
TX License #31159




                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 8 of 8
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 88 of 108




                 (;+,%,7P
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 89 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 90 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 91 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 92 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 93 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 94 of 108




                 EXHIBIT Q
     Case
              3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 95 of 108
 *&$'*+  +        +        +         %$ +   +   $'#$) + +                *$ + "*(!$)++ +



+                                                                       +  +  +

                                                                   
                                                                      
                                                                 
                                                                       
                                                                    


     
'- -,&$!-"#-+(-0&K#'$#'-''-#-"#(-'-#-('(-($,-#-!#-)&#-
'-##)!-%,'!-X"#($#-($-"$#($&-$ (*-#'-+(-('-$"%)(&Z-"(&'-#-'-
$#(*-)#($#-('-+-$&$(,-#-'$#-2$&(-&%$&(-(&$&($#'-#-$#(*-)#($#'

   
$(!-'$&-'- -$- -%$#('- '-'$&-!!'-!$+-(-)($-$&-"#(-#-%(#('-$-('--
#-)($#!-!*!-#-'-(,%!!,-''$(-+(- $&- )&$$#(*-'$&&-"$&(-
$&"&!,-$&(-"#(- #-(-$#3#'-&'&-('-$-  -%(#('- #$-%(#('-
#-('-'$&-&#--#$&"!-$#($#- --!-$#(*-"%&"#(- -#---
"#(-
-('(-"#'(&($&-&'-+(-(-&')!('-$-('-('(-

     



           
                      
  




                              



 
   2%(-$"%&#'*-##)!-#)&$%',$!$!-('(#-,-&-!-9$&K-'-')!
                                                           ,-&-!-9$&K-'-'
                                                                                   
                                                                                      )!
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 96 of 108
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 97 of 108




                 EXHIBIT R
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 98 of 108
                  Error!                                                                   Michele K. York, PhD, ABPP-CN
                  Filename not                                                          Board Certified Clinical Neuropsychologist
                  specified.                                                                                             Professor
                                                                                                    Department of Neurology




                     CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION
Patient Name:                Robert Brockman
Date of Birth (Age):                     (79 yr.)
Date(s) of Evaluation:       10/07/2020
Evaluation Location:         BCM Medical Center, McNair Campus, 9th Floor
Referred by:                 James Pool, MD/Kathy Keneally, Jones Day
Referral Question:           Independent Neuropsychological Examination

BACKGROUND AND REFERRAL INFORMATION
Mr. Brockman is a 79 year-old, right-hand dominant, Caucasian male with a three to four-year history of cognitive
and behavioral decline. The neuropsychological evaluation of his current cognitive, behavioral, and emotional
functioning was conducted by request by Kathy Keneally, Partner, Jones Day (New York) and Dr. James Pool. The
following information was obtained during an interview with Mr. Brockman and his son, Robert, his previous
clinical neuropsychological evaluation conducted on 03/01/2019 and his previous forensic evaluation conducted
on 2019 and limited review of medical records.

Declarations: A forensic evaluation differs from a clinical evaluation in that there is no traditional doctor-patient
relationship between the psychologist and the person being evaluated. The purpose of the evaluation is to assist
Ms. Keneally in defense for Mr. Brockman’s legal tax case; therefore, establishing a treatment relationship would
create a potential conflict between the psychologist’s role as an objective evaluator versus an advocate for the
patient. Consequently, it is important that a retained expert avoid the role of treatment provider. This standard
is mandate by the laws of the State of Texas (Texas Administrative code) as well as the Code of Ethics of the
American Psychological Association (2010), and it represents the official position of the National Academy of
Neuropsychology (Bush, 2005).

Dr. York was retained for a neuropsychological evaluation by Kathy Keneally of Jones Day. As explained above,
she is excluded from providing any direct treatment to Mr. Brockman. Consequently, Dr. York’s role was
necessarily restricted to that of a forensic consultant rather than a treating doctor in this context. Mr. Brockman
was informed of these conditions and consented to the evaluation and to his ability to understand these
limitations.

Opinions reached in this report are based on direct interview and results of my neuropsychological evaluation
including an interview with Mr. Brockman and his son, Robert, and a review of his provided medical records to
clarify the timeline of his medical procedures and hospitalizations. These opinions are based on current
neuropsychological assessment techniques and research.                   Opinions are based upon reasonable
neuropsychological probability and are subject to modification based on provision of additional information. The
data from this evaluation is contained in Dr. York’s confidential files.

Previous Neuropsychological Assessments: Mr. Brockman underwent a clinical neuropsychological evaluation
with Dr. York on 03/01/2019. In 2019, his general intellectual functioning (WAIS-IV FSIQ=87) fell within the low
average range, which was a decline from his estimated premorbid intellectual functioning in the above average
range. His MoCA was 19/30 (total), 6/6 (orientation), and 2/5 (short-term recall), which was significantly below
expectation. Mr. Brockman demonstrated borderline impaired to deficient performances on measures of


                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 1 of 8
           Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 99 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                                         Professor
                                                                                                    Department of Neurology



sustained attention/concentration, learning and recall of prose material and a word list, learning and recall of
visual material, semantic fluency, executive functions (set shifting, inhibition, working memory, and problem
solving), and visuoconstruction. Praxis was impaired for intransitive praxis tasks. These impaired performances
were found within the low average to average ranges on measures of basic attention, fund of information, verbal
and visual abstract reasoning, verbal fluency and naming, This pattern of neuropsychological performance
indicated a dementia of mild to moderate severity characterized by deficits in the areas of visuospatial functioning,
verbal and nonverbal episodic memory, and executive functioning, with mild functional declines. Self-report of
depression was within normal limits (GDS=8). Self-care ADLs (PSMS) were 7/30 and instrumental ADLs were 9/31.
The NPI-Q (severity=8; distress=11) indicated problems with agitation, anxiety, apathy, irritability, nighttime
behaviors, changes in appetite, and depression for an overall minimal level of familial distress, with the exception
of his depression and agitation which produced moderate familial distress. He demonstrated movements that
were consistent with a parkinsonism disorder. These abnormal movements taken together with his current
diagnosis of dementia, and REM Behavior Disorder, his pattern of cognitive impairments was reported as
consistent with Dementia with Lewy Bodies (DLB).

Mr. Brockman underwent a second neuropsychological evaluation on 12/03/2019. This evaluation revealed
average general intellectual functioning (WAIS-IV FSIQ=96), which is a significant decline from his estimated
premorbid intellectual functioning in the high average range (TOPF=114, from March 2019 evaluation). His MoCA
was 19/30, which is a moderately impaired performance. Mr. Brockman demonstrated borderline impaired to
deficient performances on measures of oral and written processing speed, executive functions (including working
memory, problem solving, inhibition, set shifting, and verbal fluency), learning and recall of a word list, learning
and recall of visual material, and basic visuospatial functioning. His written arithmetic performance was a 5.6
grade equivalent with difficulties noted in performing basic addition, multiplication and division problems. His
basic attention and language (naming and semantic fluency) performances were average. Self-care ADLs (PSMS)
were 7/30 and instrumental ADLs were 14/30, and his wife indicated a significant decline in his functional ability.

Comparison with prior results obtained on 03/01/2019 revealed declines on measures of verbal fluency (low
average to borderline impaired), graphomotor sequencing (borderline impaired to deficient), learning of a word
list (borderline impaired to deficient), and decreased functional abilities. He demonstrated improvements in the
areas of sequencing of digits (deficient to average), learning and recall of contextual information (deficient to
average and low average with only 50% retention), and visuospatial construction of a complex figure, suggesting
cognitive fluctuations. Confusion and a blank stare expression was noted during the evaluation.

Self-report of depression was elevated (GDS=19), but he did not endorse elevated levels of anxiety (GAD-7=4).
The NPI-Q completed by his wife (severity=12; distress=25) indicated problems with disinhibition, motor
disturbance, agitation, depression, apathy, irritability, nighttime behaviors, and changes in appetite for an overall
moderate to extreme level of familial distress.

Mr. Brockman’s pattern of neuropsychological performance indicated dementia of mild to moderate severity
characterized by deficits in the areas of verbal and nonverbal episodic memory, processing speed, executive
functioning, and visuospatial functioning with significant functional declines. His dementia taken together with
his parkinsonism, cognitive fluctuations, and REM Behavior Disorder remained consistent with a diagnosis of a
Lewy Body Dementia (Dementia with Lewy Body or Parkinson’s Disease Dementia). Based on his cognitive
findings, his diagnosis of dementia, and the breadth and severity of his cognitive impairments and fluctuations, it
was opined that Mr. Brockman was unable to participate and aid in his own defense, and he was unable to recall


                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 2 of 8
          Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 100 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                  Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                         Board Certified Clinical Neuropsychologist
                                                                                                                          Professor
                                                                                                     Department of Neurology



and demonstrate a thorough understanding of the relevant elements of the issues surrounding the case and
manipulate this information in a logical manner that would allow him to make comparisons and weigh his options.

Current Concerns and General Condition: Mr. Brockman and his son, Robert, participated in the clinical interview.
Mr. Brockman reported that his right hand tremor has progressed. He reported overall muscle weakness in his
legs and an issue with his rotator cuff from tension and lifting weights. He noted that he discontinued taking his
testosterone on his own. He is taking levodopa but he was unsure of his medication regimen as he noted his wife
manages his medication box. He noted that he is continuing to use his balance board, but he tends to fall
backwards and catch himself. He has not had any actual falls in which he has injured himself.

Mr. Brockman and his son described that his cognition has declined since December 2019 when he was last
evaluated. He noted, in particular, his short-term memory and his working memory have declined and his
processing speed is slower. He noted declines in his decision making abilities. He repeats himself and asks the
same question again without insight. He forgot the passcode to unlock his phone, and he lost his phone. He
forgets names of familiar individuals. He is disoriented to month and day of the week, which his family has noted
when he is attempting to complete forms. He stopped driving 1 ½ years ago. He has increased word finding
difficulties and attempts to google to find the word for which he is searching.

Emotional Functioning: Mr. Brockman reported that his mood is “not good.” He described that business has been
difficult and his “morale is not what it used to be.” He is more apathetic. Due to COVID-19, his activities have
been limited. He continues to work from home. He noted that the company did not have to lay anyone off and
they have transitioned to working remotely. He is continuing to take Wellbutrin which has stabilized his mood.
He denied heightened general anxiety, personality or behavioral changes, suicidal ideation, and auditory
hallucinations. Sleep was described as adequate but he wakes up more often at 3am and is unable to get back to
sleep due to anxiety. He relies on a sleeping aid (trazadone) a couple of times per week. He stated that he was
yelling out in his sleep more often. He has decreased appetite with weight loss of 11lbs. He craves ice cream. He
denied well-formed visual hallucinations, but he described that he will see things that look like bugs on a shirt, the
floor, or a table and wait to see if it moves.

During a telephone call on 11/10/2020, Mr. Brockman’s son, Robbie, described a delusional incident that occurred
on 10/17/2020 and 10/18/2020 with his father. Robbie reported that he went to visit his father on Saturday night
for a couple of hours. He left the house around 7pm. His father woke up at 5am on Sunday and heard an external
door opening and closing and his son’s car driving away. Mr. Brockman went to his office and reported that his
computer was on and was unlocked. He stated that the computer was open to pages from the dark web and
suicidal information. Mr. Brockman took pictures of the screens, which were actually Yahoo answer pages not
related to the dark web or suicide. He was convinced that his son had returned to the house during the night and
had broken into his computer. Once he was told otherwise, he thought someone else had entered the house and
broken into his computer. The alarm had not been tampered with and there was no one on video entering or
exiting the residence during the evening. The family had the computer hard drive analyzed by a third party and
did not find any evidence of any tampering or that anyone had visited inappropriate websites. During this time,
Mr. Brockman became overly concerned with when he would get his computer back asking numerous times per
day.

Previous Cognitive Complaints: Mr. Brockman reported declines in his short-term memory over the past 3 to 4
years. Previously, he and his family reported that he repeats himself, loses possessions, loses his train of thought


                    7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                  Neuropsychology@bcm.edu
                                                           Page 3 of 8
          Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 101 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                                         Professor
                                                                                                    Department of Neurology



and is tangential. He forgets names of new individuals and of familiar locations. He also finds it more difficult to
complete tasks. His wife noted that he is clumsy getting out of the car and hits curbs while driving and parking
(He stopped driving 1 ½ year ago). He has increased difficulties with following directions. His wife noted spelling
changes and mild stuttering in his speech. His speech is slowed and he has slowed response latencies. His decision
making is also slowed, and he has difficulties multi-tasking. Mrs. Brockman described that her husband’s cognition
fluctuates on a daily basis from minute to minute. She described that he has “blank times” that he appears more
confused. His wife noted that he was having difficulties at work and she had to help him type all of his employee
performance reviews. She reported that he has increased initiation problems. He noted that it takes him longer
to process information at work. His wife described that he sits at work for many, but he does not accomplish his
tasks. His short-term memory has continued to decline, and he is repeating himself more often. He is unable to
recall details from his daily activities even later in the day. His procedural memory has also declined as he has
forgotten how to tie a tie or to use a remote control for their television. She noted that he does not recall the
code to unlock his telephone. He is unable to multi-task.

Medical History: Medical history is remarkable for hypothyroidism, atrial fibrillation, bladder cancer with
recurrence, hypercholesteremia, glaucoma (mild), erectile dysfunction, tremor, micrographia, back problems and
increased balance problems. He has plantar fasciitis, which reduces his exercise ability. He reported that he was
hospitalized for a prostate infection and pericarditis four years ago. He reported an episode of vision changes in
which he saw a bar of color on a spectrum that was moving. He noted he had this visual illusion for 20 minutes
and then it went away. He was told that he might have had a visual headache. He began taking levodopa in
February 2019. His wife noted a mild motor improvement when he first started on the medication, but when the
medication was increased, he had increasing clumsiness. Surgical history is notable for tonsillectomy, cataract
surgery, and excision of a melanoma. He reported that when he was in the sixth grade he was hit on the top of
the head with a hammer and may have suffered a concussion. He did not lose consciousness. Familial medical
history is unremarkable for movement disorders or dementia. Psychiatric history is notable for depression. Mr.
Brockman denied current use of tobacco or illicit drugs or a remote history of substance misuse/abuse. He quit
drinking alcohol two to three years ago secondary to his atrial fibrillation. He denied a history of seizures,
TIA/stroke, or migraines.

Dr. Joseph Jankovic Evaluation: Mr. Brockman was evaluated by Dr. Joseph Jankovic on March 13, 2019 for his
movement disorder. He was diagnosed with postural instability gait disorder subtype (PIGD) of parkinsonism. Dr.
Jankovic noted that because Mr. Brockman denied hallucinations and cognitive fluctuations that he does not meet
criteria for DLB; however, he acknowledged that he meets criteria for dementia. Mr. Brockman noted that he was
worse physically and mentally despite taking levodopa, with a “zombie-like effect” as described by his wife.

Dr. Melissa Yu Evaluation: Mr. Brockman was evaluated by Dr. Melissa Yu on March 20, 2019 for his memory loss.
Memory loss was dated to November 2017 in a medical chart note. Dr. Yu medical note stated that a DATSCAN
was performed showing significant loss of dopaminergic signal, and he was started on Sinemet and the Exelon
patch on 3/13/2019. Anosmia was reported for 10 years. Memory, word finding, and slowed processing speed
were reported by his wife and son. His son noted that his father’s cognitive ability fluctuates, with episodes of
“blankness” associated with less interaction alternating with improved cognition. His son also noted cognitive
fluctuations in his father’s decision making abilities with good and bad days. It was noted that his son has him
practice clock drawing to test his functioning. Dr. Yu’s differential diagnoses included Dementia with Lewy Bodies
or Parkinson’s Disease Dementia. It was noted that the time course and fluctuations in cognition were more
suggestive of Dementia with Lewy Bodies.


                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 4 of 8
             Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 102 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                                   Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                                         Board Certified Clinical Neuropsychologist
                                                                                                                                          Professor
                                                                                                                       Department of Neurology



Medications: Wellbutrin 100mg tid, trazodone 50mg at night, Synthyroid .75mg, Eliquis 2.5mg bid, aspirin,
carbidopa/levodopa25/100mg 2 tablets tid, stool softener, Exelon 2 patches. He noted that he also takes a
regimen of vitamins and supplements.

Social History: Mr. Brockman has been married for over 50 years, and they have one son, who is reported to have
a diagnosis of an Autism Spectrum Disorder. He currently lives with his spouse in their private residence. He
earned a BA in Business and attended graduate school for one year in Marketing at The University of Florida. He
reported that he was a good student. He is Chairman and CEO of Reynolds and Reynolds Company.

Behavioral Observations: Mr. Brockman was tested during a single session as an outpatient. He arrived on time
and was accompanied by his son who participated in the clinical interview. General appearance was neat and
clean. He exhibited slowed, unsteady gait and slowed motor behavior. He evidenced a mild tremor which was
notable on drawings but did not interfere with his performances. His mood was pleasant, and affect was
appropriate but somewhat flat. Eye movements were unremarkable. Vision (with corrective lenses) and hearing
were adequate for the testing session. His cognition fluctuated throughout the testing session. He appeared to
be confused at times even in the middle of tasks that he originally was completing accurately. Conversational
speech was coherent, but at times he appeared confused, particularly with following directions, and he was
tangential without insight. There was no evidence of paraphasias. He showed moderately decreased ability to
follow directions, and he often needed repetition of directions due to confusion. He lost place frequently during
set task. He exhibited cooperative test-taking behavior, and his attitude towards the examiner was appropriate
and friendly. He lacked insight into the severity of his cognitive impairments. The following results are thought
to be an accurate estimation of his current cognitive abilities. He passed embedded measures of performance
validity; therefore, the following results are thought to be an accurate estimation of his current cognitive abilities.

MEASURES ADMINISTERED
Montréal Cognitive Assessment (MoCA); Clock Drawing Test; Controlled Oral Word Association Test (COWAT
version: FAS); General Anxiety Disorder 7-item Scale; Geriatric Depression Scale; Hopkins Verbal Learning Test-
Revised (HVLT-R); Neuropsychological Assessment Battery (NAB subtest: Naming); Praxis Examination; Rey
Complex Figure Test-Meyers Version; Semantic Verbal Fluency Test (SVF version: Animals); Stroop Color-Word
Interference Test (Stroop subtests: Color, Color-Word, and Word); Trail Making Test (TMT subtest: Trails A); Verbal
Series Attention Test (VSAT); Wechsler Adult Intelligence Scale-IV (WAIS-IV subtests: Coding, Digit Span,
Information, Similarities, and Visual Puzzles); Wechsler Memory Scale-4th Edition (WMS-IV subtests: Logical
Memory II-Older Adult, Logical Memory I-Older Adult, Logical Memory Recognition-Older Adult, Visual
Reproduction I, Visual Reproduction II, and Visual Reproduction Recognition). Clinical Interview with patient and
his son. Mr. Brockman did not complete the Trail Making Test (TMT subtest: Trails B) measure due to
cognitive/behavioral problems.

NEUROPSYCHOLOGICAL FINDINGS
The following clinical descriptors identify performance with the range of Standard Scores (average=100, standard deviation=15) indicated in parentheses:
Very Superior (>130), Superior (120-129), High Average (110-119), Average, (90-109), Low Average (80-89), Borderline (70-79), and Deficient (<69). For
diagnostic purposes, a cognitive deficit is considered a performance score that is >1.5 standard deviations away from the mean in the direction of poor
performance compared to the reference group for that measure (i.e., Z-score) based on peers of similar age, gender, and education background as
appropriate. This criterion is equivalent to a Standard Score <78, T-score <35, or a Scaled Score of <5).


Mental Status: Evaluation of Mr. Brockman's general mental status on the MoCA revealed a score of 19/30, which
is below expectation. He was incompletely oriented (5/6, missing the date) and short-term recall was 0/5. He


                         7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                       Neuropsychology@bcm.edu
                                                                Page 5 of 8
          Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 103 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                                         Professor
                                                                                                    Department of Neurology



was aided by category cueing for one word and multiple choice cueing for 3 words. He demonstrated difficulties
with set shifting, drawing a cube, and placing the hands on a clock face. These three tasks took him 15 minutes
to complete, and he attempted the drawing of the cube twice unsuccessfully. He named 2/3 pictured animals.
He also had difficulties with serial subtractions and verbal fluency.

Intellectual: Mr. Brockman was administered subtests from a measure of general intellectual functioning (WAIS-
IV) and obtained scores ranging from extremely low to average yielding a pro-rated Full Scale IQ estimate of 80
which is in the low average range.

Attention / Concentration: Attention and mental tracking for overlearned verbal sequences was deficient for
speed and for accuracy. Immediate auditory attention span for digits was borderline with 5 digits forward, 3 digits
backward, and 3 digits when re-ordering them in ascending sequence. Speed of single word reading and speed of
color naming were deficient. Mental processing speed for manual code transcription was extremely low.
Performance on a simple visual-motor sequencing task requiring scanning and mental tracking was deficient with
1 error.

Executive: Mr. Brockman's ability to inhibit a dominant verbal response in the face of incongruent visual stimuli
was deficient. His abstract verbal reasoning was average. Performance on a complex visual-motor sequencing
task requiring scanning, tracking, and set-shifting was impaired and the task was discontinued.

Memory: Recall of culturally-based general knowledge was average. Immediate recall of verbally presented
contextual material was borderline impaired (SS=5). Delayed recall of the stories was borderline impaired (SS=4).
Retention of initially learned material was 33.3%. Recognition memory was high average (20/23). Incremental
learning for a semantically-categorized word list across 3 trials was deficient (3, 3, and 6 words per trial), and
delayed recall was in the deficient range with 0.0% retention which falls within the deficient range. On recognition
memory assessment, 9/12 target words were correctly identified, 5 false positive errors were committed, with
discrimination accuracy in the deficient range.

Immediate recall of basic geometric figures was borderline impaired (SS=5). Delayed recall of the designs was
deficient (SS=2). Retention of the initially learned material was 0.0%. Recognition memory was borderline
impaired (1/7).

Language: Lexical fluency was low average with between 8 to 12 words generated per trial. Semantic fluency
was deficient with 9 exemplars generated. Confrontation naming of pictured objects was high average (NAB Form
1; 30/31).

Visual-Perceptual: His drawing of a complex geometric design scored in the deficient range. Time required to
copy design was borderline impaired. After 5 minutes of attempting to copy this design, the gestalt was not
present, and he reported that he was unable to perform this task. His spatial reasoning ability to mentally arrange
puzzle pieces was low average. Visuoconceptual ability to draw a clock was impaired to command (CDT=6/10)
and impaired when copying a model (CDT=7/10). On command clock on the MoCA, he drew the hands to the 10
and the 11 for “10 after 11,” and he attempted to place the hands first prior to writing in the numbers. When later
asked to draw a clock, he drew a clock face and the numbers 12, 3 and 5, with 13 tic marks and two hands pointing
to the second and third tic mark for “10 after 11.” When asked to copy a clock, he omitted the number 10 and
wrote the numbers 12-7 in the right half of the clock. He did not maintain the hand size differentiation.


                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 6 of 8
          Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 104 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                  Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                         Board Certified Clinical Neuropsychologist
                                                                                                                          Professor
                                                                                                     Department of Neurology



Motor Functioning: Mr. Brockman is right-hand dominant. On formal examination, buccofacial, transitive, and
intransitive classes of praxis were intact.

Mood / Personality: On a self-report measure of anxiety, his responses fell in the mild range (GAD-7=5/21). On
a face valid measure used to assess cognitive, emotional and physical symptoms of depression, Mr. Brockman
endorsed the following, suggestive of probable depression (GDS=20): presently unsatisfied with life, terminating
activities and/or lack of interest, boredom, lack of hope regarding the future, generally poor spirit/mood, feeling
as though something negative is going to occur, unhappiness, helplessness, preferring to stay home, worry about
the future, declines in memory, downhearted and blue, worthlessness, lack of excitement for life, difficulty
beginning new projects, poor energy, difficulties with concentration, lack of enjoyment first thing in the morning,
and general declines in thinking skills.

SUMMARY AND IMPRESSION
Mr. Brockman is a 78 year-old, right-hand dominant, Caucasian male who underwent an independent
neuropsychological evaluation as a component of a forensic evaluation. The factual matters stated in this report
are, as far as I know, true, and the opinions in the report are genuinely held by me and the report contains
reference to all matters I consider significant.

It is this examiner’s opinion based on the testing conducted and behavioral observations that Mr. Brockman was
putting forth full effort and was not exaggerating or embellishing the nature and extent of his cognitive
impairment. It is noted that neuropsychological tests were chosen to best assess Mr. Brockman’s cognitive
abilities. The testing environment was optimal and the following results are considered a valid estimate of his
current neuropsychological and emotional status.

Mr. Brockman currently operates in the low average range of general intellectual functioning (WAIS-IV FSIQ=80),
which is a significant decline from his estimated premorbid intellectual functioning in the high average range
(TOPF=114, from March 2019 evaluation). His MoCA was 19/30 (total), 5/6 (orientation), and 0/5 (short-term
recall), which is moderately impaired. Self-report of depression was elevated (GDS=20), and anxiety was mildly
elevated (GAD-7=5).

Mr. Brockman demonstrated borderline impaired to deficient performances on measures of basic attention, oral
and written processing speed, executive functions (including working memory, problem solving, inhibition, and
set shifting), learning and recall of prose material and a word list, learning and recall of visual material, and basic
and complex visuospatial functioning. His intellectual functioning subtest scores declined from his last evaluation
ranging from the deficient to the average range. He continues to demonstrate average scores on fund of
information, naming, verbal fluency, and verbal and visual reasoning.

Comparison with prior results obtained on 12/03/2019 revealed the following pattern of interim changes:

Declines were found in the areas of:
   • Intellectual functioning (Full Scale Index: average to low average)
   • Semantic fluency (low average to deficient)
   • Inhibition (borderline impaired to deficient)
   • Graphomotor sequencing (further in deficient range)



                    7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                  Neuropsychology@bcm.edu
                                                           Page 7 of 8
          Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 105 of 108

CONFIDENTIAL NEUROPSYCHOLOGICAL EVALUATION                                                 Michele K. York, PhD, ABPP-CN
Brockman, Robert                                                                        Board Certified Clinical Neuropsychologist
                                                                                                                         Professor
                                                                                                    Department of Neurology



    •   Basic attention (forward and backward: average to low average; sequencing: average to bordelrine
        impaired)
    •   Learning of prose material (average to borderline impaired)
    •   Delayed recall of prose material (low average to borderline impaired)
    •   Visuospatial construction (Clock drawing and Rey-O)

No interim Improvements were found as compared to his performance on 12/03/2019.

Mr. Brockman’s current cognitive functioning was impaired across all domains assessed, with significant interim
declines noted from his evaluation in March 2019. He continued to demonstrate significant cognitive fluctuations
throughout the evaluation with confusion and impaired abilities to follow instructions. Mr. Brockman’s pattern of
neuropsychological performance continues to indicate a dementia of mild to moderate severity characterized by
deficits in the areas of verbal and nonverbal episodic memory, processing speed, executive functioning, and
visuospatial functioning with significant functional declines. Mr. Brockman denies experiencing well-formed visual
hallucinations; however, he has experienced visual illusions, brief visual hallucinations, and a recent delusional
episode. His current cognitive pattern and his parkinsonism, taken together with his dementia at the time of
diagnosis of his movement disorder, cognitive fluctuations, and REM Behavior Disorder continue to suggest
Dementia with Lewy Bodies. His cognitive profile demonstrated interim cognitive declines across all domains
assessed.

Based on the current cognitive findings, his diagnosis of dementia, and the breadth and severity of his cognitive
impairments and fluctuations, it remains my opinion that Mr. Brockman is unable to participate and aid in his own
defense. Due to the neurodegenerative nature of this disease and the lack of effective treatments, his prognosis
is for continued cognitive decline. He is unable to recall and demonstrate a thorough understanding of the relevant
elements of the issues surrounding the case and manipulate this information in a logical manner that will allow
him to make comparisons and weigh his options.

It is this examiner’s opinion based on record review, behavioral observations, patient interview, and current and
previous neuropsychological assessments.




___________________________________________
Michele K. York, PhD, ABPP-CN
Board Certified Neuropsychologist License #31159




                   7200 Cambridge • 9th Floor • Houston, Texas 77030 • (713) 798-8673 • (713) 798-8573 Fax
                                                 Neuropsychology@bcm.edu
                                                          Page 8 of 8
Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 106 of 108




                  EXHIBIT S
    Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 107 of 108
                Examples of visuospatial performances for Mr. Brockman

                      Rey Complex Figure Test – Copy of a Design




03/01/2019                         12/03/2019                            10/07/2020



                        Clock Drawing “10 after 11”




  03/01/2019                                                12/03/2019




10/07/2020                         10/07/2020                               10/07/2020

                                                                                Copy
            Case 3:20-cr-00371-WHA Document 64-2 Filed 12/08/20 Page 108 of 108




Copy of a cube 10/07/2020     Copy of a cube 10/07/2020

       1st Attempt                   2nd Attempt
